DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4-14, 16, 17 and 21-27 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 8, 14, 22, 26 and 27 and canceled claims 3, 15 and 18-20.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 – add --tab in the plurality-- between “each” and “of”.
Correction is required.

Claim 14 is objected to because of the following informalities:  Line 14 – add --tab in the plurality-- between “each” and “of”.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 12-14, 16, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb et al U.S. Patent No. 8,733,799 in view of Nixon U.S. Patent No. 4,186,947.

With regard to claim 1, Gibb et al disclose a pipe coupling comprising:
a coupling segment (at 52) having an inner surface defining a gasket groove (groove of 52 – see Figure 6); and
a gasket (at 32 – see Figure 3) disposed within the gasket groove, the gasket defining a body with a central rib (rib extending from 26 between 36 and 34), a tab (at 38) distributed circumferentially about and protruding radially inwardly from the central rib, a sealing rib (at 20) extending axially from the central rib, a first sealing member (at 44) extending radially inwardly from the central rib, and a second sealing member (at 46) extending radially inwardly from the central rib, wherein each tab (at 38) is positioned axially between the first sealing member (at 44) and the second sealing member (at 46).
Gibb et al do not disclose in Figures 3 and 6 that there are a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib.  However, Gibb et al teach, in the embodiment of Figure 2A, that the tab can be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe elements being inserted to facilitate positioning of the segments relative to the inserted pipe elements (column 3, lines 55-57, column 2, lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe 
Gibb et al also do not disclose that each of tabs defines a curved outer edge extending from the central rib, each curved outer edge tapering radially inward from the central rib to an apex of the tab.  Nixon teaches that a tab (see tab 60 of Figure 3) of a gasket can be defined by curved outer edges extending from a central rib tapering radially inwardly from the central rib to an apex of the tab to provide a gasket, which during compression of the gasket, fills the spacing between opposed pipe ends and eliminates the cavities and voids (column 2, lines 6-10 and 21-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each tab be defined by curved outer edges extending from a central rib tapering radially inwardly from the central rib to an apex of the tab to provide a gasket, which during compression of the gasket, fills the spacing between opposed pipe ends and eliminates the cavities and voids as taught by Nixon.

With regard to claim 2, Gibb et al in view of Nixon disclose wherein the coupling segment (at 52) is deformable (note: capable of being deformed) between a non-assembled state (at Figure 5) and an assembled and tightened state (at Figure 6).

With regard to claim 4, Gibb et al in view of Nixon disclose wherein each tab (at 38) in the plurality of tabs has an axially outwardly facing tab surface (axially outwardly facing tab surface of 38 between 44 or 46 and end of 38 –see Figure 3), wherein each tab in the plurality of tabs is configured to bend when an end of a pipe element contacts the axially outwardly facing 

With regard to claim 5, Gibb et al in view of Nixon disclose wherein each tab (at 38) in the plurality of tabs is further configured to extend into the gap (see Figure 6) when each tab resumes an unbent position, and wherein each tab separates the ends from one another to provide alignment between pipe connection rings and associated connection grooves defined by the inner surface of the coupling segment.

With regard to claim 6, Gibb et al in view of Nixon disclose wherein each tab (at 38) in the plurality of tabs defines an axially facing tab surface (axially tab surface of 38 between 44 or 46 and end of 38 –see Figure 3), but do not disclose that, when viewed along an axis of the gasket, the axially facing tab surface tapers as the tab progresses radially inwardly from the central rib to a radially inward facing tab surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axially facing tab surface taper as the tab progresses radially inwardly from the central rib to a radially inward facing tab surface to allow for an easier pipe connection and because a change in the shape of a prior art device is a design consideration In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 7, Gibb et al in view of Nixon disclose the claimed invention but do not disclose that the plurality of tabs comprises six tabs, each tab spaced apart from an adjacent tab by an angle of 60°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of tabs comprise six tabs, each tab spaced apart from an adjacent tab by an angle of 60° to provide a more secure connection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 8, Gibb et al in view of Nixon disclose wherein the gasket (at 32) defines a radially outer surface (at 26) and wherein the sealing rib (at 20) extends axially along the radially outer surface and axially terminates in an axially outer surface (axially outer surface of 20), the axially outer surface extending radially inwardly from the radially outer surface at a first angle relative to the radially outer surface (first angle of 20 extending from 28 to 26 - see Figure 3) but do not disclose that a thickness of the sealing rib increases from the radially outer surface to a sealing ridge (at 28) at which the sealing rib radially terminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the sealing rib increase from the radially outer surface to a sealing ridge at which the sealing rib radially terminates to provide a more In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 9, Gibb et al in view of Nixon disclose the claimed invention but do not disclose that the first angle ranges from about 19° to about 22°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first angle range from about 19° to about 22° to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 12, Gibb et al in view of Nixon disclose wherein the sealing ridge (at 28) comprises a sealing surface (surface of 28) and an axially inner drafted surface (see Figure 3 below) defining a termination of the sealing ridge along an axially inward direction.


    PNG
    media_image1.png
    303
    496
    media_image1.png
    Greyscale




With regard to claim 14, Gibb et al disclose a pipe system comprising:
a first pipe element (at 70);
a second pipe element (at 72); and
a pipe coupling (at 50) connecting an end of the second pipe element (at 72) to an end of the first pipe element (at 70), the pipe coupling including
a coupling segment (at 52) having an inner surface defining a gasket groove (groove of 52 – see Figure 6), and
a gasket (at 32 – see Figure 3) disposed within the gasket groove and engaged with the first pipe element (at 70), the gasket defining a body with a central rib (rib extending from 26 between 36 and 34), a tab (at 38) distributed circumferentially about and protruding radially inwardly from the central rib, a sealing rib (at 20) extending axially from the central rib, a first sealing member (at 44) extending radially inwardly from the central rib, and a second sealing member (at 46) extending radially inwardly from the central rib, wherein each tab (at 38) is positioned axially between the first sealing member (at 44) and the second sealing member (at 46).
Gibb et al do not disclose in Figures 3 and 6 that there are a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib.  However, Gibb et 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe elements being inserted to facilitate positioning of the segments relative to the inserted pipe elements as taught by Gibb et al.
Gibb et al also do not disclose that each of tabs defines a curved outer edge extending from the central rib, each curved outer edge tapering radially inward from the central rib to an apex of the tab.  Nixon teaches that a tab (see tab 60 of Figure 3) of a gasket can be defined by curved outer edges extending from a central rib tapering radially inwardly from the central rib to an apex of the tab to provide a gasket, which during compression of the gasket, fills the spacing between opposed pipe ends and eliminates the cavities and voids (column 2, lines 6-10 and 21-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each tab be defined by curved outer edges extending from a central rib tapering radially inwardly from the central rib to an apex of the tab to provide a gasket, which during compression of the gasket, fills the spacing between opposed pipe ends and eliminates the cavities and voids as taught by Nixon.



With regard to claim 17, Gibb et al in view of Nixon disclose wherein each tab (at 38) in the plurality of tabs is further configured to extend into the gap (see Figure 6) when each tab resumes an unbent position, and wherein each tab separates the ends from one another to provide alignment between pipe connection rings and associated connection grooves defined by the inner surface of the coupling segment.

With regard to claim 21, Gibb et al in view of Nixon disclose wherein each tab (at 38) in the plurality of tabs defines an axially facing tab surface (axially tab surface of 38 between 44 or 46 and end of 38 –see Figure 3), but do not disclose that, when viewed along an axis of the gasket, the axially facing tab surface tapers as the tab progresses radially inwardly from the central rib to a radially inward facing tab surface.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 22, Gibb et al in view of Nixon disclose wherein the gasket (at 32) defines a radially outer surface (at 26) and wherein the sealing rib (at 20) extends axially along the radially outer surface and axially terminates in an axially outer surface (axially outer surface of 20), the axially outer surface extending radially inwardly from the radially outer surface at a first angle relative to the radially outer surface (first angle of 20 extending from 28 to 26 - see Figure 3) but do not disclose that a thickness of the sealing rib increases from the radially outer surface to a sealing ridge (at 28) at which the sealing rib radially terminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the sealing rib increase from the radially outer surface to a sealing ridge at which the sealing rib radially terminates to provide a more secure connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As best understood by Examiner, with regard to claim 23, Gibb et al disclose in view of Nixon wherein the sealing ridge (at 28) comprises a sealing surface (surface of 28) and an axially .

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb et al in view of Nixon and further in view of Uwe WIPO Patent No. WO 01/59350 A1.

With regard to claim 24, Gibb et al in view of Nixon disclose the claimed invention but do not disclose a ring groove defined by the inner surface of the coupling segment, the ring groove located proximate to an axial end of the coupling segment, the ring groove comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment; and a pipe connection ring disposed within the ring groove, the pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition.  
Uwe teaches, as shown in Figures 2 and 5, a ring groove (groove shown at 42 and 80) defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring (ring shown at 46) disposed within the ring groove and defining a body with two ring ends and an outer surface (see ring with two ends and an outer surface in Figure 1), the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ring groove defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition to provide a more secure pipe coupling and prevent accidental disconnection between the pipe elements and the pipe coupling during use as taught by Uwe.

With regard to claim 25, Gibb et al in view of Nixon disclose the claimed invention but do not disclose a ring groove defined by the inner surface of the coupling segment, the ring groove located proximate to an axial end of the coupling segment, the ring groove comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment; and a pipe connection ring disposed within the ring groove, the pipe connection ring disposed within the ring groove and defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ring groove defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition to provide a more secure pipe coupling and prevent accidental disconnection between the pipe elements and the pipe coupling during use as taught by Uwe.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb et al in view of Uwe WIPO Patent No. WO 01/59350 A1.

With regard to claim 26, Gibb et al disclose a pipe system comprising:
a first pipe element (at 70);
a second pipe element (at 72);
a pipe coupling (at 50) connecting an end of the second pipe element (at 72) to an end of the first pipe element (at 70), the pipe coupling including
a coupling segment (at 52) having an inner surface defining a gasket groove (groove of 52 – see Figure 6), and
a gasket (at 32 – see Figure 3) disposed within the gasket groove and engaged with the first pipe element (at 70), the gasket defining a body with a central rib (rib extending from 26 between 36 and 34), a tab (at 38) distributed circumferentially about and protruding radially inwardly from the central rib, a sealing rib (at 20) extending axially from the central rib, and first and second sealing members (at 44, 46) extending radially inwardly from the central rib.
Gibb et al do not disclose in Figures 3 and 6 that there are a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib and a groove defined between the first and second sealing members, the plurality of tabs extending from the groove.  However, Gibb et al teach, in the embodiment of Figure 2A, that the tab can be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe elements being inserted to facilitate positioning of the segments relative to the inserted pipe elements (column 3, lines 55-57, column 2, lines 60-62) and also teach that a groove can be defined between the first and second sealing members (as the tab 38 extending between the first and second sealing members 44, 46 as seen in Figure 3 would have grooves between each tab as the tabs are separate elements as seen in the embodiment of Figure 2A) with the plurality of tabs extending from that groove to engage and guide the pipe elements during insertion (column 2, lines 63-67, column 3, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe elements being inserted to facilitate positioning of the segments relative to the inserted pipe elements and to have a groove can be defined between the first and second sealing members with the plurality of tabs extending from that groove to engage and guide the pipe elements during insertion as taught by Gibb et al.
Gibb et al also do not disclose a ring groove defined by the inner surface of the coupling segment, the ring groove located proximate to an axial end of the coupling segment, the ring groove comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment; and a pipe connection ring disposed within the ring groove, the pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition.
Uwe teaches, as shown in Figures 2 and 5, a ring groove (groove shown at 42 and 80) defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring (ring shown at 46) disposed within the ring groove and defining a body with two ring ends and an outer surface (see ring with two ends and an outer surface in Figure 1), the outer surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ring groove defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition to provide a more secure pipe coupling and prevent accidental disconnection between the pipe elements and the pipe coupling during use as taught by Uwe.

With regard to claim 27, Gibb et al disclose a pipe coupling comprising:
a coupling segment (at 52) having an inner surface defining a gasket groove (groove of 52 – see Figure 6);
a gasket (at 32 – see Figure 3) disposed within the gasket groove, the gasket defining a body with a central rib (rib extending from 26 between 36 and 34), a tab (at 38) distributed circumferentially about and protruding radially inwardly from the central rib, a sealing rib (at 20) extending axially from the central rib, and first and second sealing members (at 44, 46) extending radially inwardly from the central rib.
as the tab 38 extending between the first and second sealing members 44, 46 as seen in Figure 3 would have grooves between each tab as the tabs are separate elements as seen in the embodiment of Figure 2A) with the plurality of tabs extending from that groove to engage and guide the pipe elements during insertion (column 2, lines 63-67, column 3, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab be a plurality of tabs distributed circumferentially about and protruding radially inwardly from the central rib to engage the ends of the pipe elements being inserted to facilitate positioning of the segments relative to the inserted pipe elements and to have a groove can be defined between the first and second sealing members with the plurality of tabs extending from that groove to engage and guide the pipe elements during insertion as taught by Gibb et al.
Gibb et al also do not disclose a ring groove defined by the inner surface of the coupling segment, the ring groove located proximate to an axial end of the coupling segment, the ring groove comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment; and a pipe connection ring disposed within the ring 
Uwe teaches, as shown in Figures 2 and 5, a ring groove (groove shown at 42 and 80) defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring (ring shown at 46) disposed within the ring groove and defining a body with two ring ends and an outer surface (see ring with two ends and an outer surface in Figure 1), the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition to provide a more secure pipe coupling and prevent accidental disconnection between the pipe elements and the pipe coupling during use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ring groove defined in an inner surface of the coupling segment, located proximate to an axial end of the coupling segment, and comprising a groove bottom surface extending from a first end of the coupling segment to a second end of the coupling segment and a pipe connection ring defining a body with two ring ends and an outer surface, the outer surface of the pipe connection ring contacting the groove bottom surface at a midpoint between the first end of the coupling segment and the second end of the coupling segment when the pipe connection ring is in an uncompressed condition to provide a more secure .

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With regard to claims 10-11, the prior art of record does not teach or suggest further comprising an axially outer drafted surface extending at a second angle between the axially outer surface and the sealing ridge in combination with the pipe coupling of claims 1 and 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-14, 16, 17 and 21-27 have been considered but are moot because of the new grounds of rejection set forth above.

Conclusion
Blakely is being cited to show an example of a gasket in the mechanical state of the art.

Applicant's amendments to at least claims 1 and 14 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679